Citation Nr: 1605085	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for a left thumb scar.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right hand.

4.  Entitlement to an increased rating for degenerative changes of the left hand, currently rated as noncompensable.

5.  Entitlement to an increased rating for a left chest gunshot wound, currently rated as noncompensable.

6.  Entitlement to service connection for a left wrist disability

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for ischemic heart disease.

10.  Entitlement to service connection for left chest muscle damage from a gunshot wound.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, January 2012, September 2012, July 2013, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The May 2011 rating decision granted service connection for PTSD, with a 10 percent rating; a left thumb scar, with a noncompensable rating; and right hand degenerative changes, with a noncompensable rating.  The decision denied service connection for a bilateral hearing loss disability, tinnitus, and ischemic heart disease.  The decision also confirmed and continued the 20 percent rating assigned for the Veteran's left thumb amputation and the noncompensable rating assigned for a left chest gunshot wound scar.  The Veteran filed a timely notice of disagreement regarding the decision in July 2011, expressing disagreement with the ratings assigned for the newly service-connected disabilities, as well as the denial of service connection for the other claimed disabilities.

The January 2012 rating decision confirmed and continued a noncompensable rating for left hand degenerative changes and denied service connection for a left wrist disability.  The Veteran filed a timely notice of disagreement regarding the decision in June 2012.

The September 2012 rating decision increased the initial rating for PTSD to 30 percent, the initial rating for a left thumb scar to 10 percent, and the initial rating for right hand degenerative changes to 10 percent.  The Veteran filed a timely notice of disagreement regarding the decision in December 2012.

The July 2013 rating decision denied service connection for left chest muscle damage from a gunshot wound.  The Veteran filed a timely notice of disagreement in August 2013.

The May 2014 rating decision increased the initial rating for PTSD to 50 percent.  The Veteran filed a timely notice of disagreement regarding the decision in October 2014, indicating the initial rating for PTSD remained on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing on his January 2014 substantive appeal (VA Form 9).  There is no indication from the record that this request has been withdrawn.  The Veteran is entitled to a Travel Board hearing regarding the issues on appeal, but has not been scheduled for one.  38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

